Citation Nr: 1122606	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Propriety of the finding that the Veteran was a fugitive felon resulting in termination of compensation payments for the period June 4, 2006 to August 18, 2009.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which determined the Veteran was a fugitive felon and suspended his benefits from June 6, 2006 to August 18, 2009

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2009 letter to the Veteran the RO proposed reducing his compensation from June 4, 2006 to August 18, 2009 due to his status as a fugitive felon.  The Veteran did not respond and in February 2010 his compensation was suspended for the above period of time.

The RO based this reduction on a warrant from the Butler County Sheriff's Office in Kansas.  The information from the Department of Veterans Affairs Fugitive Felon program indicated that a warrant was issued for the Veteran on June 4, 2006 for "traffic offenses."  The report also indicated the Veteran was arrested on August 18, 2009.  A November 2009 Report of General Information from an employee of the Butler County Sheriff's Office confirmed the dates of the warrant.

A Veteran eligible for compensation benefits may not be paid such benefits for any period during which he or she is a 'fugitive felon.'  38 U.S.C.A. § 5313B (West 2002).  'Fugitive felon' means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  'Felony' includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2010).  

The Board notes that there is no information in the claims file as to what the "traffic offenses" were which prompted the issuance of the warrant.  On remand, the Agency of Original Jurisdiction (AOJ) should determine if these offenses were felonies or high misdemeanors which could be characterized as felonies under Federal law.  38 C.F.R. § 3.665(n).

From the evidence of record, it is not clear whether the Veteran was aware of the presence of the warrant until he received the letter from the RO proposing to terminate his compensation benefits.  In his VA Form 9, the Veteran references two incidents which do not appear to be related to the June 2006 to August 2009 fugitive felon period.  In reading this statement, it is not clear that the Veteran is aware of why he is being considered a fugitive felon.

It is similarly not clear if the Veteran engaged in any actions that might be construed as fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  Further evidentiary development is thus needed to determine whether the Veteran was correctly identified as a fugitive felon.  The Board notes that VA's regulation defining fugitive felon suggests an element of intent-to flee from prosecution, an individual would first have to know that he or she was facing prosecution.  38 C.F.R. § 3.665(n)(2), see also Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005) (referring to SSA's essentially identical fugitive felon provision and holding that the statute's use of the words 'to avoid prosecution' confirms that for flight to result in a suspension of benefits, it must be undertaken with a specific intent to avoid prosecution).

On remand, the AOJ should obtain a copy of the June 4, 2006 warrant and any evidence from the local law enforcement department about when the warrant was served on the Veteran and any other investigative reports that may shed light on the Veteran's knowledge of when the warrant was issued and what actions he may have taken upon becoming aware of the warrant (either through proper service or through actual notice).

Finally, the Board observes that in his September 2010 VA Form 9 the Veteran listed a law firm's contact information.  On remand, the AOJ should determine if the Veteran is still represented by the Oklahoma Department of Veterans Affairs, or if he has obtained new representation.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to determine if he is still represented by the Oklahoma Department of Veterans Affairs or if he has obtained new representation on his claim.

2.	The AOJ should retrieve, from the state or local law enforcement agency that had jurisdiction with regard to the warrant in question, a copy of the warrant as well as any documentation of the charge for which the warrant was issued on June 4, 2006.  If they are unable to obtain the warrant this should be indicated in the file.

3.	The AOJ should contact the appropriate agency, state or local, to determine whether it had any information that the Veteran tried to avoid prosecution during the time that the warrant was outstanding.  The AOJ must also attempt to document all efforts to serve the warrant, if feasible.

4.	The AOJ must attempt to obtain the proper documentation from the appropriate agency that indicates how and in what manner the warrant was cleared and resolved on August 18, 2009.

5.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


